Citation Nr: 0509704	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability claimed as being proximately due to or the result 
of the service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran currently suffers from a bilateral knee 
disability that was caused by the service connected low back 
disability.


CONCLUSION OF LAW

The veteran's bilateral knee disability is proximately due to 
or was the result of the service connected low back 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The Board determined in a November 1999 decision that the 
veteran's service medical records corroborated the allegation 
that the veteran suffered an inservice back injury.  The 
alleged injury involved a fall due to fresh rock having been 
laid on a road.  As a result, by rating decision in February 
2000, service connection for degenerative changes of the low 
back with left sciatica was granted and a noncompensable 
evaluation was assigned.  An MRI of April 2000 showed the 
presence of multi-level degenerative disc disease of the low 
back.  By rating decision in May 2000, a 20 percent 
evaluation was assigned for degenerative disc disease of the 
low back.  By rating decision in January 2002, a 40 percent 
rating was assigned for the service connected low back 
disability.

A March 1998 statement from Theodore Sandow, M.D., indicates 
that the veteran was seen and evaluated in that same month.  
A history of the veteran first injuring his back in the 
service was reported.  Reportedly, the veteran slipped and 
fell on some gravel landing on his back.

A May 2001 statement from Dr. Sandow indicates that the 
veteran had related suffering an injury to the back during 
service when he fell with a full field pack on newly placed 
crushed rock.  The examiner opined that the fall was a 
contributing factor in the way the veteran walked and caused 
both knees to be replaced.  The right knee was replaced in 
October 2000 and the left knee was replaced in May 2001.

A July 2001 statement from Robert Gardiner, M.D., indicates 
that the veteran hurt his back in service in a fall.  It 
further indicated that his condition worsened to the point 
that he had bilateral total knee replacements.  

On VA examination in December 2001, it was noted that the 
veteran had fallen and injured his back during service.  The 
veteran reported the onset of bilateral knee pain about three 
years before.  Right knee replacement was performed in 
October 2000 and left knee replacement was performed in May 
2001.  The diagnoses included postoperative bilateral total 
knee replacements.  It was noted that the veteran had 
suffered from significant deterioration of low back 
disability in recent years.  The veteran had reported having 
no trouble with either knee during service and he had 
suffered no knee injury after service.  It was opined that 
there was no relationship whatsoever between the service 
connected low back disability and the bilateral knee 
disability.

In February 2002, Dr. Sandow and Dr. Gardiner opined that the 
veteran's bilateral knee surgery was directly caused by his 
service connected back disability.

A March 2002 VA medical opinion indicates that the veteran 
had first complained of knee pain in January 1979.  The VA 
examiner disagreed with Drs. Sandow and Gardiner.  The VA 
examiner noted that he had never heard of an occasion when 
low back problems caused significant disability of the knees.  
The VA examiner opined that there was absolutely no 
relationship between the service connected low back and the 
bilateral knee disability.

Treatment records show that the veteran underwent additional 
left knee surgery in August 2003 at the Mayo Clinic.  A 
February 2004 statement from Dr. Berry of the Mayo Clinic, 
indicates that the veteran was under his care following 
treatment for an infected knee replacement.  The examiner 
opined that it was possible that some of the veteran's knee 
problems were related to an inservice injury.  

An addendum to a VA medical opinion dated in July 2004 
indicates that there was no evidence whatsoever supporting 
the claim that the veteran's bilateral knee disability was in 
any way related to the service connected low back disability.  
It was further opined that the knee problem was simply the 
result of the aging process.


Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. §1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The veteran contends that a bilateral knee disability is the 
result of his service connected low back disability.  There 
are private medical opinions that support this claim and a VA 
medical opinion that does not support the veteran's claim.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the service 
connected low back and the veteran's current bilateral knee 
disability.  The Board has the duty to assess the credibility 
and weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  In this case, there are medical opinions 
which offer divergent positions on the putative relationship 
between the veteran's service connected low back and his 
current bilateral knee disability.  While professional 
opinions must be considered, VA is not bound to accept any 
such opinion considering the merits of the claim. See, i.e., 
Hayes v. Brown, 5 Vet. App. 60 (1993).

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In this 
case, there are substantial and significant factors which 
favor the valuation of the private medical opinions over the 
VA medical opinion.

One VA examiner weighed-in on the merits of the veteran's 
claim on three occasions.  The VA examiner conducted an 
examination of the veteran in December 2001.  After reviewing 
the veteran's claim folder, the examiner offered the opinion 
that there was no relationship whatsoever between the service 
connected low back disability and current bilateral knee 
disability.  The VA examiner stressed the fact that knee 
problems were first reported many years after service.  It 
was noted that the veteran had suffered from significant 
deterioration of low back disability in recent years.  In 
March 2002, the VA examiner added that he had never heard of 
an occasion when low back problems caused significant 
disability of the knees.  Finally, in July 2004, the VA 
examiner further opined that the veteran's knee problem was 
simply the result of the aging process.  

On the other hand, three private physicians have offered 
opinions that favor the veteran's claim.  It is important to 
note that each of these physicians is an orthopedist who has 
treated the veteran for disability of the knees which adds a 
measure of familiarity and credibility in their review of the 
veteran's claim.  Dr. Sandow opined in May 2001 that the low 
back disability contributed to the way the veteran walked and 
thus caused both knees to be replaced.  In February 2002, 
Drs. Sandow and Gardiner opined that bilateral knee surgery 
was directly caused by the service connected back disability.  
Dr. Berry, who is an orthopedist with the Mayo Clinic and is 
not associated professionally with Drs. Sandow and Gardiner, 
independently opined that it was possible that some of the 
veteran's knee problems were related to the inservice back 
injury.  

The fact that the VA examiner emphasized that there was a 
long period of time between service and the initial 
development of knee disability is not inconsistent with the 
private medical opinions.  Another uncontested fact, that 
there has been a recent deterioration of veteran's low back 
disability, on balance, generally supports the theory of an 
etiological nexus.  A striking aspect of the VA examiner's 
opinion, in contrast to the three private opinions, is the 
fact that the VA examiner repeatedly emphasized that there 
was no relationship whatsoever between the low back and 
knees.  This position is curious given the fact that three 
physicians have opined that there either was a relationship 
(Drs. Sandow and Gardiner) or that it was possible that there 
was a nexus (Dr. Berry).  The VA physician did not buttress 
his blanket negative opinion on any independent medical basis 
such as a medical treatise or other medical literature.  

As a result, the Board will accord significant probative 
value to the three private medical opinions.  It is again 
emphasized that these opinions were offered by the veteran's 
treating orthopedists.  Having considered the totality of the 
medical evidence, and in light of the applicable law and 
regulations, the Board concludes that it is more likely than 
not that the veteran's current bilateral knee disability is 
related to his service connected low back disability.  
Accordingly, the Board concludes that the evidence supports 
the veteran's claim of service connection for a bilateral 
knee disability on a secondary basis.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for a bilateral knee 
disability is being granted in full.  Consequently, as the 
Board is issuing a favorable decision in this case, a 
determination as to whether the provisions of the VCAA have 
been complied with has been rendered immaterial.


ORDER

Entitlement to service connection for a bilateral knee 
disability as being secondary to the service connected low 
back disability is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


